Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 1 of 16 PageID #: 965




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GENESIS ALKALI WYOMING, LP,                       )
                                                  )
              Plaintiff,                          )
                                                  )
       v.                                         )
                                                  )    C.A. No. 18-1879-LPS-JLH
CINER RESOURCES LP, et al.,                       )
                                                  )
              Defendants.                         )
                                                  )


                                REPORT AND RECOMMENDATION

        Pending before the Court are the parties’ claim construction disputes related to terms in

 United States Patent No. 6,589,497 (the “’497 Patent”). I held a Markman hearing on October 5,

 2020. I recommend that the Court adopt the constructions set forth below.

        I recommend that the claim terms with agreed-upon constructions be construed as follows:

       Term                                       Court
  1    “a concentrated brine”                     “a brine with an increased amount of sodium
                                                  carbonate”
       (Claim 1)
  2    “separating the sodium carbonate “separating out the sodium carbonate
       monohydrate crystals from the first monohydrate crystals suspended in the first
       mother liquor”                      mother liquor”

       (Claim 1)
  3    “separating the sodium carbonate           “separating out the sodium carbonate
       decahydrate crystals from the second       decahydrate crystals suspended in the second
       mother liquor”                             mother liquor”

       (Claim 1)
  4    “the recovered mine brine”                 Plain and ordinary meaning.

       (Claim 1)
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 2 of 16 PageID #: 966




        Further, as announced at the hearing, I recommend that the following disputed claim terms

 be construed as follows:

       Term                                         Court
  1    Steps 1(a) to 1(g)                           Steps 1(a) to 1(g) must be performed
                                                    sequentially.
       (Claim 1)
  2    “first mother liquor”                        Not indefinite.

       (Claims 1, 8, 9)
  3    “an evaporation-stripping step”              “a step including        evaporation    and/or
                                                    stripping”
       (Claim 1)
  4    “the concentrated brine”                     “concentrated brine produced in step 1(a)”

       (Claim 1)
  5    “the crystallizable solution”                “crystallizable solution produced in step 1(b)”

       (Claim 1)




                                                2
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 3 of 16 PageID #: 967




 I.      LEGAL STANDARDS

         A.      Claim Construction

         The purpose of the claim construction process is to “determin[e] the meaning and scope of

 the patent claims asserted to be infringed.” Markman v. Westview Instruments, Inc., 52 F.3d 967,

 976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). When the parties have an actual dispute

 regarding the proper scope of claim terms, their dispute must be resolved by the judge, not the

 jury. Id. at 979. The Court only needs to construe a claim term if there is a dispute over its

 meaning, and it only needs to be construed to the extent necessary to resolve the dispute. Vivid

 Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999).

         “[T]here is no magic formula or catechism for conducting claim construction.” Phillips v.

 AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005). But there are guiding principles. Id.

         “The inquiry into how a person of ordinary skill in the art understands a claim term provides

 an objective baseline from which to begin claim interpretation.” Id. at 1313. In some cases, the

 ordinary meaning of a claim term, as understood by a person of ordinary skill in the art, is readily

 apparent even to a lay person and requires “little more than the application of the widely accepted

 meaning of commonly understood words.” Id. at 1314. Where the meaning is not readily apparent,

 however, the court may look to “those sources available to the public that show what a person of

 skill in the art would have understood disputed claim language to mean.” Innova/Pure Water, Inc.

 v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). Those sources include

 “the words of the claims themselves, the remainder of the specification, the prosecution history,

 and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms,

 and the state of the art.” Id.




                                                  3
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 4 of 16 PageID #: 968




        “The claims themselves provide substantial guidance as to the meaning of particular claim

 terms.” Phillips, 415 F.3d at 1314. For example, “the context in which a term is used in the

 asserted claim can be highly instructive.” Id. Considering other, unasserted claims can also be

 helpful. Id. “For example, the presence of a dependent claim that adds a particular limitation

 gives rise to a presumption that the limitation in question is not present in the independent claim.”

 Id. at 1314-15.

        In addition, the “claims must be read in view of the specification, of which they are a part.”

 Id. at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

 The specification “is always highly relevant to the claim construction analysis.” Id. (quoting

 Vitronics, 90 F.3d at 1582). The specification may contain a special definition given to a claim

 term by the patentee, in which case, the patentee’s lexicography governs. Id. at 1316. The

 specification may also reveal an intentional disclaimer or disavowal of claim scope. Id. However,

 “even when the specification describes only a single embodiment, the claims of the patent will not

 be read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

 using words or expressions of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker

 Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal marks omitted).

        Courts should also consider the patent’s prosecution history. Phillips, 415 F.3d at 1317.

 It may inform “the meaning of the claim language by demonstrating how the inventor understood

 the invention and whether the inventor limited the invention in the course of prosecution, making

 the claim scope narrower than it would otherwise be.” Id. Statements made by a patentee or patent

 owner during inter partes review may also be considered. Aylus Networks, Inc. v. Apple Inc., 856

 F.3d 1353, 1362 (Fed. Cir. 2017).




                                                  4
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 5 of 16 PageID #: 969




        In appropriate cases, courts may also consider extrinsic evidence, which “consists of all

 evidence external to the patent and prosecution history, including expert and inventor testimony,

 dictionaries, and learned treatises.” Markman, 52 F.3d at 980.            For example, dictionaries,

 especially technical dictionaries, can be helpful resources during claim construction by providing

 insight into commonly accepted meanings of a term to those of skill in the art. Phillips, 415 F.3d

 at 1318. Expert testimony can also be useful “to ensure that the court’s understanding of the

 technical aspects of the patent is consistent with that of a person of skill in the art, or to establish

 that a particular term in the patent or the prior art has a particular meaning in the pertinent field.”

 Id.; see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331-32 (2015).

        B.      Indefiniteness

        Section 112 of Title 35 imposes a definiteness requirement on patent claims. 35 U.S.C.

 § 112(b) (requiring that the claims “particularly point[] out and distinctly claim[] the subject matter

 which the inventor . . . regards as the invention”). “The primary purpose of the definiteness

 requirement is to ensure that the claims are written in such a way that they give notice to the public

 of the extent of the legal protection afforded by the patent, so that interested members of the public,

 e.g., competitors of the patent owner, can determine whether or not they infringe.” All Dental

 Prodx, LLC v. Advantage Dental Prods., Inc., 309 F.3d 774, 779-80 (Fed. Cir. 2002).

        “A patent is invalid for indefiniteness if its claims, read in light of the specification

 delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

 skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572

 U.S. 898, 901 (2014). Definiteness, like claim construction, should be assessed from the viewpoint

 of a person of ordinary skill in the art at the time the patent was filed, and it should be considered

 in view of the patent’s specification and prosecution history. Id. at 908.



                                                    5
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 6 of 16 PageID #: 970




        The party asserting indefiniteness has the burden to prove it by clear and convincing

 evidence. BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017).

 II.    THE COURT’S RULING

        My Report and Recommendation regarding the disputed claim terms of the ’497 Patent

 was announced from the bench at the conclusion of the hearing as follows:

                       I want to emphasize before I announce my decisions that
               while I am not issuing a separate written opinion, we have followed
               a full and thorough process before making the decisions I am about
               to state. We have carefully reviewed the patent-in-suit. There was
               also full briefing on each of the disputed terms. The parties
               submitted their briefing in accordance with Chief Judge Stark’s
               procedures, which are consistent with my procedures. Each side had
               the opportunity to submit two briefs, and they were combined into
               one joint claim construction brief incorporating all arguments; that
               is, arguments from Plaintiff’s opening brief, Defendants’ answering
               brief, Plaintiff’s reply, and Defendants’ sur-reply.
                       The parties’ joint claim construction brief and chart also
               attached several exhibits. Those exhibits included portions of the
               prosecution histories relied on by the parties as well as certain
               extrinsic evidence. Neither party elected to put on live expert
               testimony or submit any declarations, but the Court permitted
               lengthy oral argument here today. All of that has been carefully
               considered.
                      And to be clear, while my oral ruling will cite to the intrinsic
               and extrinsic evidence that I conclude best supports my
               recommended constructions, my failure to cite to other evidence
               provided by the parties does not mean that I ignored or failed to
               consider it. As I have stated, I have considered all of the arguments
               and evidence cited by the parties.
                       Now as to my rulings. As an initial matter, I am not going
               to read into the record my understanding of the general legal
               principles of claim construction. I set forth the legal standards in
               my opinion in 3Shape A/S v. Align Tech., Inc., C.A. No. 18-886-
               LPS, 2020 WL 2188857, at *1-2 (D. Del. May 6, 2020), and I
               incorporate that articulation by reference. That opinion also sets
               forth the legal standard governing indefiniteness. Id. at *2. I also
               incorporate that recitation by reference.

                                                 6
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 7 of 16 PageID #: 971




                        Of course, a claim term is supposed to be given the meaning
                that the term would have to a person of ordinary skill in the art in
                question at the time of the invention. And I note here that neither
                side has argued that any difference the parties may have in defining
                a person of ordinary skill in the art impacts how I should resolve the
                disputes before me today.
                       All of the disputed terms are found in U.S. Patent No.
                6,589,497, entitled “Process for Preparing Soda Ash from Solution
                Mined Bicarbonate Brines.” Claim 1 is directed to a particular
                process to recover sodium carbonate monohydrate from a mine
                brine obtained by dissolution of an underground ore body. The
                claimed process has a number of required steps, which are set forth
                in elements 1(a) through 1(g). 1




        1
          Claim 1 reads as follows:
                1. A process to optimize the recovery of sodium carbonate monohydrate from a
        mine brine derived by in situ dissolution of an underground sodium bicarbonate ore body,
        the mine brine containing quantities of sodium bicarbonate comprising:
                a. feeding the recovered mine brine to an evaporation-stripping step to concentrate
                   sodium content in the mine brine and to convert at least a portion of sodium
                   bicarbonate therein to sodium carbonate to form a concentrated brine;
                b. neutralizing at least a portion of remaining sodium bicarbonate in the
                   concentrated brine to form additional sodium carbonate to form a crystallizable
                   solution having concentrations of sodium carbonate from which monohydrate
                   crystals of sodium carbonate will form upon evaporation of water from the
                   crystallizable solution;
                c. feeding the crystallizable solution to a monohydrate crystallizing step in which
                   water is evaporated to form a slurry comprising sodium carbonate monohydrate
                   crystals and a first mother liquor containing dissolved sodium carbonate in a
                   concentration suitable as feed to a sodium carbonate decahydrate crystallization
                   step;
                d. separating the sodium carbonate monohydrate crystals from the first mother
                   liquor to form a first mother liquor and to recover monohydrate crystals;
                e. feeding at least a portion of the first mother liquor to a sodium carbonate
                   decahydrate crystallization step to crystallize sodium carbonate decahydrate
                   crystals as a slurry in a second mother liquor;
                f. separating the sodium carbonate decahydrate crystals from the second mother
                   liquor; and
                g. recycling the sodium carbonate decahydrate crystals to the monohydrate
                   crystallization step.
 (ʼ497 Patent, Claim 1.)
                                                  7
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 8 of 16 PageID #: 972




                       The parties have agreed on the construction of a number of
                terms, and I recommend to Chief Judge Stark that he adopt those
                agreed-upon constructions.
                       1.      Order of elements 1(a)-1(g)
                       The first dispute between the parties has to do with whether
                the steps set forth in elements 1(a) through 1(g) must occur
                “sequentially.” Genesis asks for a construction that “steps 1(a) to
                1(g) do not need to be performed sequentially.” Ciner asks for a
                construction that “steps 1(a) to 1(g) must be performed
                sequentially.”
                        The essence of the dispute can be summed up as follows.
                Genesis acknowledges that steps 1(a) through 1(c) and 1(e) through
                1(g) must occur sequentially. For example, step 1(b) uses the output
                of step 1(a), and step 1(c) uses the output of step 1(b). But Genesis
                argues that steps 1(c) through 1(e) do not require order because the
                first mother liquor from step 1(c) may be fed directly to the sodium
                carbonate decahydrate crystallizer of step 1(e) without undergoing
                the separation of step 1(d). To be clear, Genesis acknowledges that,
                under the law, step 1(d) must be performed to infringe the claimed
                process, but Genesis’s point is that the input to step 1(e) does not
                need to come from step 1(d). Rather, the input to step 1(e) can come
                from step 1(c).
                        Ciner says that the input to step 1(e) comes from step 1(d),
                and, thus, steps 1(d) and 1(e) must be performed sequentially.
                        As an initial matter, in making this ruling, I am cognizant of
                Genesis’s point that the claimed process occurs in a continuous loop
                and that the claimed steps can be performed simultaneously. I am
                fully aware of that concept, as illustrated, for example, in Figure 2,
                which is a simplified version of a process flow diagram. The
                question I am being asked to answer and the question I am
                answering is the sequence of steps in the process flow.
                        In Interactive Gift and Altiris, the Federal Circuit set out a
                two-part test for determining if the steps of a method claim that do
                not otherwise recite an order must nonetheless be performed in the
                order in which they are written. 2 The Federal Circuit instructs me

        2
           See Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1369–70 (Fed. Cir. 2003); Interactive
 Gift Exp., Inc. v. Compuserve Inc., 256 F.3d 1323, 1342–43 (Fed Cir. 2001); see also Apple Inc.
 v. Motorola, Inc., 757 F.3d 1286, 1309 (Fed. Cir. 2014), overruled on other grounds by Williamson
 v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) (en banc).
                                                  8
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 9 of 16 PageID #: 973




                 to first look at the claim language to determine if, as a matter of
                 grammar or logic, they must be performed in the order written. If
                 the logic and grammar of the claim language do not require an order,
                 then I turn to step 2, and I look to the rest of the specification to
                 determine whether it “directly or implicitly requires such a narrow
                 construction.” 3 If not, the sequence in which the steps are written is
                 not a requirement.
                          In my view, the language of the claims resolves this dispute
                 at the first step of the Altiris test. The output of step 1(c) is a slurry.
                 That step goes on to say what the slurry is comprised of, namely, a
                 mixture of sodium carbonate monohydrate crystals and a first
                 mother liquor. But the result of the step is a slurry. Step 1(d) starts
                 with that slurry and it “separat[es] the sodium carbonate
                 monohydrate crystals from the first mother liquor to form a first
                 mother liquor.” To repeat, the claim language says that a first
                 mother liquor is “form[ed]” in step 1(d). Step 1(e) says that a
                 portion of “the first mother liquor” gets fed into the sodium
                 carbonate decahydrate crystallization step. Since the claim itself
                 says that the first mother liquor is formed in step 1(d), I agree with
                 Ciner that the input to step 1(e) comes from step 1(d).
                         I recognize, of course, that the mother liquor and the mono
                 crystals are created as a result of a chemical reaction that takes place
                 in step 1(c), but the result of that reaction is a slurry that has more
                 than one component: the mono crystals and the mother liquor.
                 Those components are physically separated in step 1(d), resulting in
                 what the claim refers to as the formation of the first mother liquor,
                 i.e., mother liquor that is separated from the mono crystals. And I
                 conclude that it is the separated mother liquor from step 1(d) that is
                 referred to in step 1(e).
                         While this dispute can be resolved solely with reference to
                 the claim language, I also note that my conclusion is consistent with
                 the specification, which describes the creation of a slurry in the
                 monohydrate crystallizer that contains mono crystals and a first
                 mother liquor. The crystals are then physically separated from the
                 first mother liquor. The first mother liquor “separated from slurry”
                 may be fed to a decahydrate crystallizer. (See, e.g., ʼ497 Patent,
                 9:18-28, 9:42-58, 13:24-32.)
                        Genesis points to a sentence in the specification that
                 discloses recovering the first mother liquor directly from the sodium

       3
           Altiris, 318 F.3d at 1369.
                                                     9
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 10 of 16 PageID #: 974




             carbonate monohydrate crystallizer. (Id., 9:64-10:5.) The parties
             dispute whether that portion of the specification refers to an
             embodiment that informs the construction of Claim 1. Either way,
             it does not change the fact that the claim states that the mother liquor
             is formed in step 1(d).
                     If Genesis has some infringement argument under which
             recovering mono mother liquor from the monohydrate crystallizer
             involves separating the mother liquor from the crystals as described
             in step 1(d)—and its argument today and Footnote 3 of the joint
             claim construction brief suggest that it does—my ruling today does
             not foreclose that argument. The argument hasn’t been briefed by
             the parties as a claim construction issue and Ciner’s proposed
             construction doesn’t necessarily foreclose it. No one has asked me
             to construe the separating step of step 1(d). My ruling today is only
             that the mother liquor input into step 1(e) has to come from step
             1(d), and for that reason, I adopt Ciner’s construction.
                     Again, although I think this dispute is resolved on the claim
             language, I note that my construction is not inconsistent with the
             cited portions of the prosecution history. A previous version of the
             claim referred to the input of step 1(e) as a “substantially crystal-
             free mother liquor. (D.I. 51, Ex. C at GENESIS00000539.) The
             “substantially crystal-free” language was rejected as indefinite as to
             what the metes and bounds were, and that language was
             subsequently removed from the claim. While I give that portion of
             the prosecution history no weight in reaching my conclusion, I note
             that my conclusion is not inconsistent with the applicant having an
             understanding that the mother liquor obtained as a result of
             separating it from the crystals in step 1(d) was the mother liquor that
             would be fed into step 1(e).
                     2.      “first mother liquor”
                     With that, I will jump forward to the last dispute in the briefs.
             That dispute is over the phrase “first mother liquor” in element 1(e)
             of Claim 1, and in Claims 8 and 9. Ciner argues that the phrase is
             indefinite. Essentially, Ciner argues that if I side with Genesis on
             the parties’ order-of-steps dispute, that means there are actually two
             “first mother liquor[s]” described in the claim: one in step 1(c) and
             one in step 1(d). And because step 1(e) refers to “the first mother
             liquor,” a person of ordinary skill in the art would be unable to tell
             which of the two first mother liquors is being referenced.



                                                10
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 11 of 16 PageID #: 975




                      At page 63, Footnote 11 of the joint claim construction brief,
             Ciner states that if the Court adopts its construction on the order of
             steps, the “first mother liquor” in step 1(e) would not be indefinite.
             (D.I 71 at 63 n.11.) As I have resolved the parties’ order-of-steps
             dispute in favor of Ciner, [the “first mother liquor” in element 1(e)
             is not indefinite].
                     As to Claims 8 and 9, Ciner says in the same footnote that
             the “first mother liquor” in Claims 8 and 9 is indefinite under any
             construction. But Ciner does not explain why that would be the case
             for Claims 8 and 9 but not step 1(e) except in a single sentence on
             page 66 of the joint claim construction brief that says, “under any
             construction, Claims 8 and 9 are invalid as indefinite because they
             do not inform, with reasonable certainty, to which of those first
             mother liquors ‘the first mother liquor’ in Claims 8 and 9 refer.” (Id.
             at 66.)
                     It is Ciner’s burden to prove by clear and convincing
             evidence that the disputed phrase is indefinite in Claims 8 and 9. On
             this record, I find that Ciner has failed to meet its burden to show
             that Claims 8 and 9 are indefinite. My ruling is without prejudice
             for Ciner to renew its motion as to Claims 8 and 9 at the summary
             judgment stage.
                    3.      “evaporation-stripping step”
                     The next phrase is “evaporation-stripping step.” There is a
             hyphen between the words “evaporation” and “stripping.” Genesis
             construes the phrase as “a step including evaporation and/or
             stripping.” Ciner construes the phrase as “a step including an
             evaporator and a stripper.” According to Genesis, there are two
             disputes here: (1) does the hyphen mean “and” or “and/or”?; and (2)
             does the claim require evaporator and stripper apparatuses or just
             the functions of evaporation and/or stripping? After reading the
             briefs and hearing the arguments today, I agree with Genesis’s
             characterization of the parties’ disputes over this term.
                    First, let’s look at the claim itself. Step 1(a) in its entirety
             requires
                    a. feeding the recovered mine brine to an
                        evaporation-stripping step to concentrate
                        sodium content in the mine brine and to convert
                        at least a portion of sodium bicarbonate therein
                        to sodium carbonate to form a concentrated
                        brine[.]

                                               11
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 12 of 16 PageID #: 976




             (ʼ497 Patent, Claim 1.) It is clear to me, and the parties do not
             dispute, that step 1(a) requires two results: (1) concentrating sodium
             content in the mine brine; and (2) converting at least a portion of
             sodium bicarbonate to sodium carbonate. It is not clear, looking
             solely at the claim language, whether both of those results can be
             achieved by evaporation alone or stripping alone or whether they
             require an evaporator apparatus and a stripping apparatus.
                     Genesis’s interpretation that the hyphen means “and/or” is
             not unreasonable. Indeed, the claim refers to step 1(a) as a single
             step. On the other hand, as Ciner points out, the patentee could have
             said “and/or” if he meant “and/or.”
                    Both sides make claim differentiation arguments based on
             Claim 6, but reference to dependent Claim 6 does not provide much
             help. Claim 6 refers to “[t]he process of Claim 1, wherein the
             evaporation-stripping step comprises a first stripping step to
             decompose sodium bicarbonate to carbon dioxide and sodium
             carbonate followed by an evaporation step to evaporate water to
             concentrate the sodium values in the concentrated brine . . . .”
                     Genesis says Claim 6 supports its interpretation that Claim 1
             requires evaporating and/or stripping because Claim 6 is further
             limiting in that it requires both. While Ciner says Claim 6 supports
             its interpretation that Claim 1 requires both evaporating and
             stripping because Claim 6 is further limiting in that it specifies the
             order of operations. As both are reasonable interpretations, I don’t
             think reference to Claim 6 provides much help.
                     Turning to the specification, Genesis points to column 2,
             lines 52 to 59, which states:
                    The invention, more specifically, provides a process
                    for optimizing sodium carbonate monohydrate
                    recovery from a mine brine containing significant
                    quantities of sodium bicarbonate and minimal
                    impurities by evaporating and/or stripping such a
                    mine brine to concentrate sodium values in the mine
                    brine and convert at least a portion of the remaining
                    sodium bicarbonate therein to sodium carbonate to
                    form a concentrated brine.
             (ʼ497 Patent, 2:52-59.)       That portion of the specification
             contemplates that the term “evaporation-stripping step” might refer
             to a step that uses evaporation “and/or” stripping to accomplish the
             claimed results.

                                              12
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 13 of 16 PageID #: 977




                         Genesis also points to column 6, lines 23 to 36, where it
                states that a stripper is “optional, although generally preferred,” and
                that “[a] combined concentrator-stripper may be utilized.” (Id.,
                6:23-36.) Those portions of the specification suggest that the
                evaporation-stripping step should not be construed to require both
                an evaporator apparatus and a stripping apparatus, as argued by
                Ciner and, for that reason, I reject Ciner’s construction.
                        Although a closer call, I also side with Genesis to the extent
                that Ciner is arguing that the phrase requires both evaporating and
                stripping. Genesis points to portions of the specification that
                support its position that the processes of evaporation and stripping
                are each independently capable of accomplishing the claimed
                results, which are concentrating sodium content in the mine brine
                (see, e.g., id., 6:55-60, 5:59-67), and converting at least a portion of
                sodium bicarbonate in the mine brine to sodium carbonate (see, e.g.,
                id., 6:55-57, 3:60-66, 6:1-14).
                        For example, Genesis points to column 5, lines 59 to 67,
                which refers to a technique called flashing that can result in the
                evaporation of water, thus increasing the concentration of sodium
                carbonate in the brine. (Id., 5:59-67.) Genesis argues that
                evaporation can happen in a stripper alone via flashing. The cited
                passage refers to the evaporation of water and release of carbon
                dioxide gas as “stream 111,” which, in Figure 1, is shown coming
                out of the box labeled “stripping column.” 4
                        Accordingly, I will construe “evaporation-stripping step” as
                “a step including evaporation and/or stripping.”
                       4.      “the concentrated brine” and “the crystallizable
                               solution”
                       That brings me to the last two terms: “the concentrated
                brine” in step 1(b) and “the crystallizable solution” in step 1(c).
                Genesis requests that I construe “the concentrated brine” in step 1(b)
                to have its plain and ordinary meaning or, if construction is
                necessary, to mean “concentrated brine produced in step 1(a).”



        4
            Ciner points out that Figure 2 illustrates the claimed embodiment, not Figure 1. But the
 specification states the following about the relationship between Figures 1 and 2: “In comparing
 FIG. 1 and FIG. 2, it is seen that process 100 and process 200 are identical through the brine
 neutralization step. The numbering of the steps and streams are equivalent in FIG. 1 and FIG.
 2 . . . .” (ʼ497 Patent, 12:65-13:3.)
                                                  13
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 14 of 16 PageID #: 978




               Ciner requests that I construe the phrase as “all of the concentrated
               brine produced in step 1(a).”
                       Genesis requests that I construe “the crystallizable solution”
               in step 1(c) to have its plain and ordinary meaning or, if construction
               is necessary, to mean “crystallizable solution produced in step 1(b).”
               Ciner requests that I construe the phrase as “all of the crystallizable
               solution produced in step 1(b).”
                        The gist of the dispute is that, under Genesis’s constructions,
               a portion of the outputs from steps 1(a) and 1(b) can be diverted
               from the claimed process and purged or used for other things. Under
               Ciner’s constructions, all of the outputs from steps 1(a) and 1(b) go
               to steps 1(b) and 1(c), respectively. In support of its argument, Ciner
               points out that, in step 1(e), only “at least a portion of” the first
               mother liquor formed in step 1(d) is fed to the deca crystallizer.
               According to Ciner, the patentee’s use of the “at least a portion of”
               language in step 1(e), and the absence of such language in steps 1(b)
               and 1(c), mean that the Court should construe the claims to require
               that all of the outputs from steps 1(a) and 1(b) must be fed to steps
               1(b) and 1(c), respectively.
                        Citing the Federal Circuit’s Enzo Biochem and Core
               Wireless decisions, 5 Ciner argues that the patentee knew how to
               craft language that would permit diverting portions of streams (as in
               the first mother liquor fed into step 1(e)) and that its choice not to
               use that language implies an intent not to permit the disputed
               concentrated brine and crystallizable solution streams to be partially
               diverted.
                       Genesis argues that Ciner’s reliance on Enzo Biochem and
               Core Wireless is misplaced because those cases dealt with the
               patentee’s use of narrowing language in other parts of the claims,
               and the patentee’s choice not to use narrowing language with respect
               to a disputed term implied a broader construction of that term. This
               case is different, says Genesis, because Ciner wants a narrow
               construction of the disputed terms. It wants to require that all of the
               outputs from steps 1(a) and 1(b) go to steps 1(b) and 1(c). Genesis
               says that Ciner’s argument is backwards because Ciner essentially
               is arguing that because the patentee knew how to use a broader term,
               as in step 1(e), the Court should adopt a narrower construction in
               steps 1(b) and 1(c).

        5
         See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., Inc., 880 F.3d 1356, 1366 (Fed. Cir.
 2018); Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1333 (Fed. Cir. 2010).
                                                 14
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 15 of 16 PageID #: 979




                       Genesis also points out that the specification shows multiple
               examples of diverting portions of streams. Indeed, the specification
               states that the disputed concentrated brine stream can be partially
               diverted to other processes. (See, e.g., ʼ497 Patent, 7:50-59.)
                       I side with Genesis. Nothing in the claim requires all of the
               outputs of step 1(a) and 1(b) to be fed to 1(b) and 1(c). Moreover,
               the portion of the specification I just cited is consistent with
               Genesis’s contention that the concentrated brine stream can be used
               for other processes. 6
                       Ciner’s argument that the “at least a portion of” language in
               step 1(e) informs the disputed constructions certainly has some
               appeal. Where a claim uses language to describe a given term but
               doesn’t use the same language in another term, the choice may
               suggest an understanding of the patentee, and that logic applies
               regardless of whether the language used in other parts of the claim
               is broadening or narrowing language. But I don’t think it wins the
               day here for the reasons I already discussed. And while not
               dispositive, there are two other reasons why I think Genesis’s
               construction is better.
                       First, this is a process claim that uses the word “comprising.”
               Ciner’s proposed constructions essentially seek to turn this claim
               into a “consisting essentially of” claim. Ciner is basically arguing
               that even if it performs the claimed steps of the process, it can escape
               infringement if it performs other steps in addition to those steps.
               That is not the law.
                        Second, read in view of the rest of the specification, the
               “feeding at least a portion of the first mother liquor” language in
               step 1(e) might be understood to refer to what I see as one of the
               improvements specific to Claim 1 and Figure 2, that is, instead of
               taking the first mother liquor stream and either sending it back to the
               mono feed prep or purging it, as shown in Figure 1, step 1(e) requires
               that at least some of the first mother liquor stream be fed to the deca
               crystallization step, as described, for example, at column 9, lines 42
               to 61, and as shown in Figure 2 as line 263. The “at least a portion
               of” language in step 1(e) is consistent with the specification’s
               description of a particular embodiment where a portion of the mono
               mother liquor is diverted to the deca crystallizer instead of put to the
               other uses described in the specification. When step 1(e) is read in

        6
        As to Ciner’s argument that the cited portion of the specification refers to an unclaimed
 embodiment, see note 4, supra.
                                                 15
Case 1:18-cv-01879-LPS-JLH Document 78 Filed 10/14/20 Page 16 of 16 PageID #: 980




                 light of the specification, I can’t conclude that its reference to
                 feeding “at least a portion of” the first mother liquor outputted from
                 step 1(d) would suggest to a person of ordinary skill in the art that
                 the entire output of steps 1(a) and 1(b) must be fed to steps 1(b) and
                 1(c), respectively.
                          Finally, just to complete the record, I recognize that Claim 1
                 uses the “at least a portion of” language in two other places, in step
                 1(a) and in step 1(b), but I don’t find that particularly informative
                 here. Steps 1(a) and 1(b) use that phrase in the context of chemical
                 yield. I find that it would not inform a person of ordinary skill in
                 the art one way or the other about the question in dispute here, which
                 is whether the outputs of steps 1(a) and 1(b) must all be fed to steps
                 1(b) and 1(c). And that concludes my report and recommendation.


         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), (C),

 Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

 objections to the Report and Recommendation shall be filed within fourteen days and limited to

 ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

 The failure of a party to object to legal conclusions may result in the loss of the right to de novo

 review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




 Dated: October 14, 2020                                ___________________________________
                                                        The Honorable Jennifer L. Hall
                                                        United States Magistrate Judge




                                                   16
